Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Akil Bey appeals the district court’s order dismissing his complaint for failure to state a claim. On appeal, Bey argues that the district judge should have recused himself, pursuant to 28 U.S.C. § 455 (2012). Because Bey never presented a motion for recusal to the district court, we review his claim under the plain error standard. Fed.R.Civ.P. 52(b); see United States v. Schreiber, 599 F.2d 534, 535-36 (3d Cir.1979) (holding that where § 455 recusal was not raised before trial judge, the standard of review is plain error). Our review of the record reflects no bias or conflicts of interest on the part of the district judge. Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.